1
2
3
4                                                       JS-6
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11   mSIGNIA, Inc.,                             Case No. 8:17-cv-01289-AG-KES
12                   Plaintiff,
                                                ORDER GRANTING STIPULATED
13                   v.                         VOLUNTARY DISMISSAL OF ALL
                                                REMAINING CLAIMS
14   InAuth, Inc.,
15                   Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28



                          ORDER GRANTING VOLUNTARY STIPULATED DISMISSAL
1          The parties have filed a Joint Notice Stipulating to Voluntary Dismissal of All
2    Remaining Claims (Dkt. No. 185). The parties have stipulated that, in view of and
3    in reliance on entry of this Order, the parties expressly waive any right to appeal or
4    otherwise move for relief from any order of the Court issued in this matter, including
5    the Stipulation and this Order. The parties further stipulate that this Court retains
6    jurisdiction over mSIGNIA and InAuth for purposes of enforcing the Stipulation and
7    this Order. After consideration of the Stipulation, the Court ORDERS as follows
8    pursuant to Federal Rule of Civil Procedure 41(a)(2):
9          1. Any and all remaining claims that InAuth infringes U.S. Patent No.
10            9,559,852, directly or indirectly, literally or under the doctrine of
11            equivalents are hereby dismissed WITH PREJUDICE.
12         2. Based on the entry of the order above, the parties’ joint request and
13            stipulation   for   dismissal   WITHOUT        PREJUDICE       of   InAuth’s
14            counterclaim that U.S. Patent No. 9,559,852 is invalid is GRANTED.
15         3. All attorney fees and costs are to be borne by the party that incurred them.
16         4. The Clerk of the Court shall enter this order and close this matter forthwith.
17
18         IT IS SO ORDERED.
19   Dated: January 18, 2019                  By:
20                                                  The Honorable Andrew J. Guilford
21                                                  United States Judge
22
23
24
25
26
27
28


                                               1
                       ORDER GRANTING VOLUNTARY STIPULATED DISMISSAL
